November 2, 2015 Board of Trustees Series Portfolios Trust 615 East Michigan Street Milwaukee, WI 53202 To the Board of Trustees: In order to provide the Series Portfolios Trust (the “Trust”) with initial capital to enable the public offering of each series of shares of beneficial interest of the Trust (each, a “Fund”), Weiss Multi-Strategy Advisers LLC (“Weiss”) hereby subscribes to purchase 5,000 Class I shares and 5,000 Class K shares of the Weiss Alternative Balanced Risk Fund at a price of $10.00per share, for a total of $100,000. Weiss represents and warrants that such purchase of shares is being made for investment purposes and not with a view towards the distribution thereof, and without any present intention of selling such shares. Sincerely, By: /s/ Pierce Archer Name:Pierce Archer Title: Senior Vice President
